                                          Case 5:21-cv-00483-BLF Document 14 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                      SAN JOSE DIVISION

                                   6

                                   7     BRIAN WHITAKER,                                Case No. 21-cv-00483-BLF
                                   8                   Plaintiff,
                                                                                        ORDER TERMINATING MOTION TO
                                   9            v.                                      DISMISS AS MOOT; AND VACATING
                                                                                        HEARING
                                  10     INFINITE LOOP CUPERTINO HOTEL,
                                         LLC,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Motion to Dismiss filed by Defendant Infinite Loop Cupertino Hotel, LLC, and set for

                                  14   hearing on August 26, 2021, is hereby TERMINATED AS MOOT in light of the filing of the first

                                  15   amended complaint. See Fed. R. Civ. P. 15(a)(1)(B). The hearing is VACATED.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: March 23, 2021

                                  19                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
